COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00108-CV


Michael Reid                               §    From County Court at Law No. 3

                                           §    of Tarrant County (2012-007946-3)
v.
                                           §    November 23, 2016

UDR Texas Properties, LLC; UDR             §    Opinion by Justice Gabriel
Texas Properties, LLC, Successor to
UDR Texas Properties, LP; UDR
The Cliffs, LLC; UDR, Inc.; and
Western Residential, Inc.

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Michael Reid shall bear the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel